Matter of Jordan v Jordan (2015 NY Slip Op 04488)





Matter of Jordan v Jordan


2015 NY Slip Op 04488


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2014-03623
 (Docket No. O-20205-12)

[*1]In the Matter of Anita C. Jordan, respondent, 
vJoseph Jordan, appellant.


Rhonda R. Weir, Brooklyn, N.Y., for appellant.
Rhea G. Friedman, New York, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Richard N. Ross, J.H.O.), dated March 3, 2014. The order denied, after a hearing, the appellant's motion to vacate a prior order of protection of that court dated October 15, 2012, entered upon his failure to appear at a hearing.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The order of protection dated October 15, 2012, that was the subject of the appellant's motion to vacate, was in effect for two years, and has expired by its own terms. The order of protection had no stigmatizing consequences because it was issued upon the appellant's default, not upon a finding that the appellant committed a family offense. Accordingly, this appeal from the order denying the appellant's motion to vacate the order of protection must be dismissed as academic (see Matter of Edemodu v Scott, 122 AD3d 734; Matter of Nair v Nair, 113 AD3d 688).
DILLON, J.P., DICKERSON, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court